Title: To Thomas Jefferson from James Taylor, Jr., 20 February 1804
From: Taylor, James, Jr.
To: Jefferson, Thomas


               
                  Sir
                  Norfolk Febry 20th. 1804
               
               I have deferred answering your favors of 29 Jany & 1 feb: in hopes of being able to give you information that the myrtle wax candles coud be procured—I have made enquiry wherever there was a chance of procuring the wax, & have several people looking out for it, but fear I shall not succeed—Colonel Cook of Surry has promised to send me a few barrel of Cyder, if he can get such as is worth sending to you; your directions respecting the casing shall be attended to—the pipe of Wine & one box of champaigne shall be sent by Butler, it would be better to request some person in Alexr. to attend to reshipping the articles sent from hence—Colo: Newton has been very much indisposed since his return & is still confind—I am respectfully
               Yr: ob: Sert.
               
                  Ja Taylor jr
               
            